11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Vanette Jolly,                               * From the 104th District Court
                                               of Taylor County,
                                               Trial Court No. 27457-B.

Vs. No. 11-20-00061-CV                       * December 30, 2021

Jeff Johnson and Robbie Johnson,             * Memorandum Opinion by Trotter, J.
                                               (Panel consists of: Trotter, J.,
                                               Williams, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Bailey, C.J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is reversed, and the cause is remanded to the trial
court for further proceedings. The costs incurred by reason of this appeal are taxed
against Jeff Johnson and Robbie Johnson.